DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 7497886) in view of Kim (US 10219666).
Regarding claim 1, Walker teaches a dust extraction device for a hand-held power tool (dust collection chamber 50), comprising: 
a housing (outer portion of dust collection chamber, see Walker fig. 7); 
a mechanical interface configured to releasably connect the dust extraction device to the hand-held power tool (inlet 52); 
a filter unit having a filter element formed of a filter material that filters dust (pleated filter 60, see Walker fig. 8);
a dust-collecting chamber connected to the filter unit (50); and 
a filter-cleaning unit comprising: an impact member mounted moveably in and/or on the housing of the dust extraction device, the impact member configured to act directly upon the filter material in a contact region with an impact-like force (filter cleaning lever 58 attached to tongue that knocks directly against a ring of filter pleats when rotated, see Walker col. 9 lines 28-37 and fig. 13); and an actuating member that is mechanically coupled to the impact member and configured for actuation of the impact member (filter cleaning lever 58).
Walker does not teach that the filter-cleaning unit further comprises a resetting spring that acts upon the impact member with a force in a direction toward the inoperative position so as to urge the impact member in the direction toward the inoperative position; or that the impact member has an inoperative position at which the impact member lies against the filter in the contact region and that actuation of the actuating member moves the impact member counter to the force of the resetting spring and away from the inoperative position.
However, Kim teaches a filter cleaning unit (dust remover 10) for a cylindrical filter (130) wherein the filter cleaning unit include an impact member configured to act directly upon the filter material with impact-like force (striking members 40), the impact member having an inoperative position at which the impact member lies against the filter in the contact region (striking members 40 rest against filter ridge until center is rotated enough to pull them into contact with next filter ridge, see Kim fig. 3); 
wherein the filter unit comprises a resetting spring that acts upon the impact member with a force in a direction toward the toward the inoperative position so as to urge the impact member in the direction toward the inoperative position (elastic members 50 pull striking members 40 towards each filter fold, see Kim fig. 1); and 
wherein actuation of the actuating member moves the impact member counter to the force of the resetting spring and away from the inoperative position (rotation by the actuating motor 10 moves the angle of the striker relative to the filter ridges, which stretches the springs 50, eventually striker 40 will be able to slip over the ridge, which will result in it no longer being in the inoperative position until it hits the next ridge, at which point it will once again be in an inoperative position, see Kim fig. 3 and col. 4 lines 35-62).
It would have been obvious to a person having ordinary skill in the art to combine the device of Walker with the teachings of Kim, as doing so would reduce damage to the filter by controlling the striking force (see Kim col. 5 lines 10-21).

Regarding claim 4, Walker in view of Kim teaches the dust extraction device according to claim 1, wherein the impact member is arranged between the filter unit and the resetting spring (impact element 40 between filter 130 and resetting element 50, see Kim fig. 1).

Regarding claim 6, Walker in view of Kim teaches the dust extraction device according to claim 1, wherein an actuating axis of the actuating member (centered on the axis of the filter, see Walker fig. 13 and Kim fig. 1) and a movement axis of the impact member (around rotary shafts 32, see Kim fig. 1 and col. 3 lines 14-24) are parallel to and spaced apart from one another.

Regarding claim 7, Walker in view of Kim teaches the dust extraction device according to claim 1, wherein the actuating member is configured for manual actuation and has an operator control surface (filter cleaning lever 58 attached to tongue that knocks directly against filter pleats when rotated, see Walker col. 9 lines 28-37 and fig. 13).

Regarding claim 8, Walker in view of Kim teaches the dust extraction device according to claim 7, wherein the operator control surface is arranged on a lateral side of the housing (filter cleaning lever 58 arranged on a lateral side of housing, see Walker fig. 13).

Regarding claim 10, Walker in view of Kim teaches the dust extraction device according to claim 1, but does not teach that the actuating member is actuated automatically.
However, Kim additionally teaches automatic actuation (device rotated by motor 110, see Kim col. 2 lines 47-54). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim with the device of Walker, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Regarding claim 11, Walker in view of Kim teaches the dust extraction device according to claim 10, wherein the actuating member is configured such that the actuating member is automatically actuated during connection of the dust extraction device to the hand-held power tool (Kim teaches that motor rotation may be continuous during operation, see Kim col. 4 lines 18-30).

Regarding claim 13, Walker in view of Kim teaches the dust extraction device according to claim 1, wherein the filter element includes filter pockets that are triangularly shaped (triangular pleats, see Walker fig. 9).

Regarding claim 17, Walker in view of Kim teaches the dust extraction device according to claim 10, wherein the actuating element is configured such that the actuating element is capable of being automatically actuated during a drilling operation of the hand-held power tool (Kim teaches that motor rotation may be continuous during operation, see Kim col. 4 lines 18-30).

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker and Kim as applied to claim 1 above, and further in view of Nemetz et al. (US PGPub 2018/0199794), hereinafter Nemetz.
Regarding claim 12, Walker in view of Kim teaches the dust extraction device according to claim 1, but does not teach that the filter unit comprises a filter frame configured to connect the filter unit to the dust-collecting chamber.
However, Nemetz teaches the concept of a filter comprising pleated filter paper surrounded by a rubber seal which is mounted on a frame so that no air can pass between the seal and the frame, and the frame is mounted on the dust collecting chamber (see Nemetz paragraph [0035]). It would have been obvious to a person of ordinary skill in the art to combine the device of Walker and Kim with the teachings of Nemetz, as doing so represents the use of a known technique to improve similar devices in the same way.

Regarding claim 14, Walker in view of Kim teaches the dust extraction device according to claim 1, but does not teach that the filter unit comprises an elastic sealing element arranged between the filter unit and at least one of the dust-collecting chamber and the housing of the dust extraction device, and the sealing element is compressed in a mounted state of the filter unit.
However, Nemetz teaches the concept of a filter comprising pleated filter paper surrounded by a rubber seal which is mounted on a frame so that no air can pass between the seal and the frame, and the frame is mounted on the dust collecting chamber, and the seal is capable of being compressed when mounted (see Nemetz paragraph [0035]). It would have been obvious to a person of ordinary skill in the art to combine the device of Walker and Kim with the teachings of Nemetz, as doing so represents the use of a known technique to improve similar devices in the same way.

Regarding claim 15, Walker in view of Kim and Nemetz teaches the dust extraction device according to claim 14, but does not teach that the filter unit comprises a filter frame configured to connect the filter unit to the dust-collecting chamber, and the sealing element and the filter frame are formed in one piece.
However, Nemetz teaches the concept of a filter comprising pleated filter paper surrounded by a rubber seal and a frame such that that no air can pass between the seal and the frame, and the frame is mounted on the dust collecting chamber (see Nemetz paragraph [0035]; seal 1036 and frame 1040 formed as one unit, see Nemetz fig. 6b). It would have been obvious to a person of ordinary skill in the art to combine the device of Walker with the teachings of Nemetz, as doing so represents the use of a known technique to improve similar devices in the same way.

Allowable Subject Matter
Claims 3, 9, and 18 were previously indicated as allowed. Claim 5 has been amended to depend from independent claim 9 and is now also allowed.

Response to Arguments
Applicant's arguments filed April 11th, 2022 have been fully considered but they are not persuasive. Applicant relies on a narrower definition of the limitation “a resetting spring that acts upon the impact member with a force in a direction toward the inoperative position” [emphasis added]. Specifically, applicant argues that the inoperative position is defined as a vector perpendicular to that of the spring force. However, the broadest reasonable interpretation of the term merely requires that the impact member have an inoperative position, specifically the position wherein the impact member is resting against a fold of the filter, and that the spring act upon the member with a force in that direction. The spring pulls the striking member into contact with the folds, which, under the broadest reasonable interpretation of the claim language, represents a force moving the impact member in a direction towards the inoperative position. Consequently, applicant’s argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723